DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 9, 12-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frank et al. (US 9,193,273 B1), hereafter Frank.
Regarding claim 1, Frank discloses a machine (100, Fig. 1A) comprising: a mechanical transmission system (110, 117) coupled to a mechanical load (118, 128); an internal combustion engine (108) coupled to the mechanical transmission system; an electrical system (112, 116, 124, 126, 130, 132); at least one motor-generator (112, 116) coupled to the electrical system and to the mechanical transmission system, wherein, in at least one mode of operation, said electrical system is configured to deliver electrical power to said at least one motor-generator, said at least one motor-generator being configured to generate mechanical power from said electrical power and to deliver said mechanical power to the mechanical transmission system to drive said mechanical load (column 4, line 15-23).
Regarding claim 2, Frank discloses the machine of claim 1, wherein said electrical system is connectable to an external electricity supply (132), and wherein in at least one of said at least one mode of operation, said electrical system is configured to deliver electrical power from said external electricity supply to said at least one motor- generator (column 4, line 34-39).

Regarding claim 4, Frank discloses the machine of claim 1, wherein, in at least one other mode of operation, said internal combustion engine is configured to deliver mechanical power to said at least one motor-generator via said mechanical transmission system, said at least one motor-generator being configured to generate electrical power from said mechanical power and to deliver said electrical power to the electrical system (Fig. 5).
	Regarding claim 5, Frank discloses the machine of claim 1, wherein in at least one of said at least one other mode of operation, said internal combustion engine delivers mechanical power to said mechanical load via said mechanical transmission system (column 4, line 15-23).
	Regarding claim 6, Frank discloses the machine of claim 1, the machine being operable in a first mode of operation in which said internal combustion engine delivers mechanical power to said mechanical load via said mechanical transmission system, and in which said internal combustion engine delivers mechanical power to said at least one motor-generator via said mechanical transmission system, and in which said at least one motor- generator generates electrical power from said mechanical power and delivers said electrical power to the electrical system (column 4, line 15-23; Fig. 1A).
Regarding claim 8, Frank discloses the machine of claim 1, wherein the machine is mobile and comprises at least one wheel or track for conveying the machine along a ground surface, the electrical system comprising at least one electric motor for driving said at least one wheel or track, and wherein the machine is operable in a second mode of operation in which said internal combustion engine delivers mechanical power to said at least one motor-generator via said mechanical transmission system, said at least one motor-generator generating electrical 
Regarding claim 9, Frank discloses the machine of claim 8, wherein in said second mode of operation said mechanical transmission system is configured not to supply mechanical power to said mechanical load (Fig. 6; column 7, line 4-16).
Regarding claim 12, Frank discloses the machine of claim 1, wherein said at least one motor-generator comprises first and second motor-generators (MG1, MG2, 3).
Regarding claim 13, Frank discloses the machine of claim 1, wherein the electrical system includes an AC-AC electrical power conversion system, preferably an AC-DC-AC power conversion system (130), connected to said at least one motor-generator.
Regarding claim 14, Frank discloses the machine of claim 13, wherein in said at least one mode of operation, said power conversion system is configured to convert AC electrical power received from an external electricity supply, preferably a mains electricity supply, to AC electrical power for said at least one motor-generator (column 8, line 52-63).
	Regarding claim 15, Frank discloses the machine of claim 13, wherein, in at least one other mode of operation, said internal combustion engine is configured to deliver mechanical power to said at least one motor-generator via said mechanical transmission system, said at least one motor-generator being configured to generate electrical power from said mechanical power and to deliver said electrical power to the electrical system, and wherein in said at least one other mode of operation, said power conversion system is configured to convert AC electrical power generated by said at least one motor-generator to AC electrical power for said electrical system (Fig. 1A, Fig. 6).


Regarding claim 18, Frank discloses the machine of claim 13, wherein said power conversion system is an AC-DC-AC power conversion system comprising at least one AC-DC/DC-AC power converter connected to said at least one motor- generator, and an AC-DC/DC-AC power converter connected to a main circuit of said electrical system, and wherein the respective DC side of each converter are connected together (Fig. 1A).
Regarding claim 19, Frank discloses the machine of claim 13, wherein said power conversion system is an AC-DC-AC power conversion system, and wherein one or more battery is connected to the DC side of said power conversion system to provide electrical power to said DC side (Fig. 1A).

Claim(s) 1, 6-9, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US 2015/0163962 A1), hereafter Suzuki. 
	Regarding claim 1, Suzuki discloses a machine (Fig. 1) comprising: a mechanical transmission system (TSM) coupled to a mechanical load (DEF); an internal combustion engine (ENG) coupled to the mechanical transmission system; an electrical system (200); at least one motor-generator (MG1, MG2) coupled to the electrical system and to the mechanical transmission system, wherein, in at least one mode of operation, said electrical system is configured to deliver electrical power to said at least one motor-generator, said at least one motor-generator being configured to generate mechanical power from said electrical power and 
	Regarding claims 6 and 7, Suzuki discloses the machine of claim 1, the machine being operable in a first mode of operation in which said internal combustion engine delivers mechanical power to said mechanical load via said mechanical transmission system, and in which said internal combustion engine delivers mechanical power to said at least one motor-generator via said mechanical transmission system, and in which said at least one motor- generator generates electrical power from said mechanical power and delivers said electrical power to the electrical system; and wherein the machine is mobile and comprises at least one wheel or track for conveying the machine along a ground surface, the electrical system comprising at least one electric motor for driving said at least one wheel or track, and wherein in said first mode of operation said electrical system is configured not to run said at least one electric motor [0029-0031].
	Regarding claim 13, Suzuki discloses the machine of claim 1, wherein the electrical system includes an AC-AC electrical power conversion system, preferably an AC-DC-AC power conversion system, connected to said at least one motor-generator [0029].
	Regarding claims 8 and 9, Suzuki discloses the machine of claim 1, wherein the machine is mobile and comprises at least one wheel or track for conveying the machine along a ground surface, the electrical system comprising at least one electric motor for driving said at least one wheel or track, and wherein the machine is operable in a second mode of operation in which said internal combustion engine delivers mechanical power to said at least one motor-generator via said mechanical transmission system, said at least one motor-generator generating electrical power from said mechanical power and delivering said electrical power to said at least one 
	Regarding claim 16, Suzuki discloses the machine of claim 13, wherein said at least one motor-generator comprises more than one motor-generator (MG2), and wherein said power conversion system comprises a respective electrical power converter connected to each motor-generator (INV1, INV2).

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dalum (US 2018/0154773 A1).
	Regarding claim 20, Dalum discloses a material processing apparatus [0010] comprising: a mechanical transmission system (30) coupled to a material processing unit (80); an internal combustion engine  coupled to the mechanical transmission system; an electrical system; at least one motor-generator coupled to the electrical system and to the mechanical transmission system, wherein, in at least one mode of operation, said electrical system is configured to deliver electrical power to said at least one motor-generator, said at least one motor-generator being configured to generate mechanical power from said electrical power and to deliver said mechanical power to the mechanical transmission system to drive said material processing unit [0010-0011,0044].




Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Snyder et al. (US 2009/0212626 A1) disclose a system and method for dual energy storage management [0081].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/Primary Examiner, Art Unit 3747